DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 10-13 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The present Application filed September 4, 2020 is a Continuation of Application No. 16/190,459, filed 11/14/2018, now U.S. Patent No. 10,787,486. Application No. 16/190,459 is a Continuation of Application No. 15/851,270, filed 12/21/2017, now U.S. Patent No. 10,144,765. Application No. 15/851,270 is a Continuation of Application No. 15/379,820, filed 12/15/2016, now U.S. Patent No. 9,879,047. Application No. 15/379,820 is a Continuation of Application No. 14/555,796, filed 11/28/2014, now U.S. Patent No. 9,556,234. Application No. 14/555,796 is a Continuation of Application No. 13/764,099, filed 02/11/2013, now U.S. Patent No. 8,921,325. Application No. 13/764,099 is a Continuation of Application No. 12/528,926, filed 10/27/2009, now U.S. Patent No. 8,399,611. Application No. 12/528,926 is a National Stage entry of PCT/CH07/0010, International Filing Date: 02/28/2007.
The effective filing date of this application is February 28, 2007.
Information Disclosure Statement
The information disclosure statement (IDS) submitted September 4, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 8,399,611 B2.
U.S. Patent No. 8,399,611 B2 claims the Cyclo(-Tyr-His-X-Cys-Ser-Ala-DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-DPro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Tyr. See claims 1-6. U.S. Patent No. 8,399,611 B2 claims the compound is useful for where cancer is mediated or resulting from CXCR4 receptor activity. See claim 3.
U.S. Patent No. 8,399,611 B2 does not claim a method of treating a cancer that expresses a CXCR4 receptor. However, it would have been obvious to the artisan of ordinary skill to administer the Cyclo(-Tyr-His-X-Cys-Ser-Ala-DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-DPro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Tyr to treat a cancer the expresses a CXCR4 receptor because it is claimed to be useful for cancer is mediated or resulting from CXCR4 receptor activity. Furthermore, the claims of the instant application claim the utility of the claimed compound disclosed in the specification of U.S. Patent No. 8,399,611 B2. See e.g., the abstract and col. 2, line 47 to col 3, line3. It has been held proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See MPEP §804. Therefore, the claimed method is nothing more than the disclosed utility as a method of using the patented compound of U.S. Patent No. 8,399,611 B2.

Regarding claim 12, U.S. Patent No. 8,399,611 B2 claims the compound is in a composition in the form of a tablet, a dragee, a capsule, a solution, a liquid, a gel, a plaster, a cream, an ointment, a syrup, a slurry, a suspension, a spray, a nebulizer, or a suppository. See claims 4 and 6. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,399,611 B2 in view of Müller et al. (“Involvement of chemokine receptors in breast cancer metastasis”, Nature, 2001: 50-6).
U.S. Patent No. 8,399,611 B2 claims the Cyclo(-Tyr-His-X-Cys-Ser-Ala-DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-DPro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Tyr. See claims 1-6. U.S. Patent No. 8,399,611 B2 claims the compound is useful for where cancer is mediated or resulting from CXCR4 receptor activity. See claim 3.
U.S. Patent No. 8,399,611 B2 does not claim a method of treating a cancer that expresses a CXCR4 receptor wherein the cancer is breast cancer. 
Müller al. teach CXCR4 receptors are highly expressed in breast cancer. See the abstract 
At the time the invention was made, it would have been obvious to the artisan of ordinary skill to administer the Cyclo(-Tyr-His-X-Cys-Ser-Ala-DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-DPro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Tyr to treat a breast cancer because it is claimed to be useful for cancer is mediated or resulting from CXCR4 receptor activity. The artisan would have been motivated to do so because breast cancer is mediated from CXCR4 receptor activity and the compound of U.S. Patent No. 8,399,611 B2 is useful for treating cancer mediated by or resulting from CXCR4 receptor activity such as breast cancer in a subject in need thereof.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,556,234 B2 as evidenced by Barretina et al. (“CXCR4 and SDF-1 expression in B-cell chronic lymphocytic leukemia and state of the disease”, Ann Hematol, 2003, 500-505).
Regarding claim 1, U.S. Patent No. 9,556,234 B2 claims a method for treating chronic lyphomphocytic leukemia, comprising: administering a therapeutically effective amount to a subject in need thereof a Cyclo(-Tyr-His-X-Cys-Ser-Ala-DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-DPro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Tyr. See claim 1.Chronic lyphomphocytic leukemia is a cancer that expresses a CXCR4 receptor as evidenced by Barretina et al. See the abstract.
Regarding claim 11, U.S. Patent No. 9,556,234 B2 claims the administering is oral, topical, transdermal, injection, buccal, transmucosal, pulmonary or inhalation administration. See claim 2.

Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,879,047 B2. 
Regarding claim 10, claim 1 of U.S. Patent No. 9,879,047 B2 claims A method for treating cancer that expresses a CXCR4 receptor, the method comprising: administering a therapeutically effective amount of a Cyclo(-Tyr-His-X-Cys-Ser-Ala-DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-DPro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Ala or Tyr to a subject in need thereof. See claim 1.
Regarding claim 11, U.S. Patent No. 9,879,047 B2 claims the administering is oral, topical, transdermal, injection, buccal, transmucosal, pulmonary or inhalation administration. See claim 2.
Regarding claim 12, U.S. Patent No. 9,879,047 B2 claims the compound is administered in a composition further comprising a pharmaceutically inert carrier and the composition is in the form of a tablet, a dragee, a capsule, a solution, a liquid, a gel, a plaster, a cream, an ointment, a syrup, a slurry, a suspension, a spray, a nebulizer, or a suppository. See claim 3.

Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,787,486 B2. 
Regarding claim 10, U.S. Patent No. 10,787,486 B2 claims a method of treatment, wherein the treatment is treating cancer mediated by or resulting from CXCR4 receptor activity in a subject in need thereof, wherein said cancer is brain cancer, prostate cancer, lung cancer, kidney cancer, neuroblastoma, non-Hodgkin's lymphoma, ovarian cancer, multiple myeloma, pancreatic cancer, or melanoma; the method comprising: administering a therapeutically effective amount of a Cyclo(-Tyr-His-X-Cys-Ser-Ala-.sup.DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-.sup.D- Pro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Ala or Tyr to the subject. See claim 1.
Regarding claim 11, U.S. Patent No. 10,787,486 B2 claims the administering is oral, topical, transdermal, injection, buccal, transmucosal, pulmonary or inhalation administration. See claim 2.
Regarding claim 12, U.S. Patent No. 10,787,486 B2 claims the compound is administered in a composition further comprising a pharmaceutically inert carrier and the composition is in the form of a tablet, a dragee, a capsule, a solution, a liquid, a gel, a plaster, a cream, an ointment, a syrup, a slurry, a suspension, a spray, a nebulizer, or a suppository. See claim 3.

Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,879,047 in view of Müller et al. (“Involvement of chemokine receptors in breast cancer metastasis”, Nature, 2001: 50-6). 
U.S. Patent No. 10,787,486 B2 claims a method of treatment, wherein the treatment is treating cancer mediated by or resulting from CXCR4 receptor activity in a subject in need thereof, wherein said cancer is brain cancer, prostate cancer, lung cancer, kidney cancer, neuroblastoma, non-Hodgkin's lymphoma, ovarian cancer, multiple myeloma, pancreatic cancer, or melanoma; the method comprising: administering a therapeutically effective amount of a Cyclo(-Tyr-His-X-Cys-Ser-Ala-DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-DPro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Tyr to the subject. See claims 1 and 8.

Müller al. teach CXCR4 receptors are highly expressed in breast cancer. See the abstract. 
At the time the invention was made, it would have been obvious to a therapeutically effective amount of a Cyclo(-Tyr-His-X-Cys-Ser-Ala-DPro-Dab-Arg-Tyr-Cys-Tyr-Gln-Lys-DPro-Pro) compound having a disulfide bond between Cys4 and Cys11, or a pharmaceutically acceptable salt thereof, wherein X is Tyr to the subject in need of treating breast cancer as claimed. The artisan would have been motivated to do so because breast cancer is mediated from CXCR4 receptor activity and the treatment method of U.S. Patent No. 10,787,486 B2 is for cancer mediated by or resulting from CXCR4 receptor activity in a subject in need thereof.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Summary
Claims 10-13 are free of the prior art. Claims 10-13 are rejected on the ground of nonstatutory double patenting.
Conclusion
No claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658